Citation Nr: 1725109	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel




INTRODUCTION

The Veteran had a period of active duty for training from September 1989 to December 1989 and served on active duty from March 2002 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board notes that the Veteran's appeal had originally included claims for service connection for a back disorder and posttraumatic stress disorder (PTSD).  However, in an April 2012 rating decision, the RO granted service connection for lumbar spine degenerative disc disease and PTSD.  Therefore, those issues no longer remain in appellate status, and no further consideration is required. 

In January 2015, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for further development.  The Board also denied the issue of entitlement to service connection for a respiratory disorder.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in July 2015, granted a Joint Motion for Partial Remand, and vacated that portion of the January 2015 Board decision.

In September 2015, the Board denied the claim for service connection for bilateral hearing loss and remanded the claims for service connection for tinnitus and a respiratory disorder for further development.  

Following the remand, the Agency of Original Jurisdiction (AOJ) granted service connection for asthma (claimed as a lung/respiratory disorder) in a June 2016 rating decision.  Thus, that issue is no longer on appeal, and no further consideration is necessary.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.

FINDING OF FACT

The Veteran's tinnitus did not manifest during service or within one year of separation and is not otherwise related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in active service, nor may it be presumed to have been so incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In this case, the RO provided the Veteran with notice in February 2011, prior to the initial decision in October 2011.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  In the February 2011 letter, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

The Veteran was also afforded a VA examination in April 2015, and an additional medical opinion was obtained in October 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2015 VA medical opinion is adequate, as it is predicated on a review of the claims file and all pertinent evidence of record, including the Veteran's statements, as well as on previous examination findings.  The examiner also provided rationale for the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  There has been no allegation otherwise.

The Board also finds that there has been substantial compliance with the prior remand directives.  In particular, the Veteran was afforded a VA examination in April 2015 following the January 2015 remand, and an additional medical opinion was obtained in October 2015 following the September 2015 remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As organic diseases of the nervous system, including tinnitus, are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) and Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that the presumptive provisions of 38 C.F.R. § 3.309 (a) include tinnitus as an organic disease of the nervous system where there is evidence of acoustic trauma).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (tinnitus), are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for tinnitus. 

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  Rather, a March 1989 enlistment examination, December 1992 periodic non-flying examination, and an October 1997 world-wide duty determination examination found her ears and drums to be normal, and she denied having a medical history of ear trouble at each of those examinations.  A July 2002 post-deployment assessment did not document any ear complaints, and a January 2003 commissioning examination again revealed normal ears and drums.  The Veteran also denied having a medical history of hearing loss, wearing of hearing aids, and recurrent ear infections.

The Board notes that neither tinnitus nor manifestations sufficient to identify the disease entity are shown during service.  Rather, the Veteran denied having any history of ear trouble during that time period.  The pertinent regulations require that manifestations are "noted" in the service records and that is not case in this instance. Therefore, while the currently diagnosed tinnitus is a chronic disease under 38 C.F.R. § 3.309 (a), no notations of the disease or any characteristic manifestations of tinnitus were shown in the service records.  As such, service connection under 38 C.F.R. § 3.303 (b) is not warranted, and tinnitus may not be presumed to have been incurred in service. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

Moreover, there is no evidence showing that the Veteran's tinnitus manifested within one year of her separation from service or that she had continuity of symptomatology since service.  In fact, the Veteran told the April 2015 VA examiner that she could not specify the cause or onset and that she had only noticed it for a "couple years."  Therefore, the Board finds that tinnitus did not manifest in service or for many years thereafter.

In addition to the lack of evidence showing that tinnitus manifested during active duty service or within close proximity thereto, the evidence of record does not relate a current disability to the Veteran's military service. 

The Veteran has claimed that she had noise exposure during her military service and that this was the injury sustained from which his tinnitus resulted.  She is competent to report what she experienced in service, including noise exposure.  The Veteran is also competent to report that she currently has ringing in her ears. Thus, the remaining question in this case is whether the Veteran's current tinnitus is related to her military noise exposure.

The April 2015 VA examiner observed that there were no complaints of tinnitus in the Veteran's service treatment records.  It was also noted that she denied having complaints of ear trouble at separation and that her separation examination revealed normal hearing with no significant changes in the thresholds.  Because there was no evidence of hearing loss or significant threshold changes during service, the examiner stated that there was no basis to conclude that the claimed tinnitus was caused by military noise exposure.  However, the Board found this opinion to have limited probative value because the examiner did not explain the significance of those facts.

Following the September 2015 remand, an additional VA medical opinion was obtained in October 2015.  The examiner explained that tinnitus can be a symptom of a noise-induced auditory injury, if there is objective evidence to support presence of noise injury.  Tinnitus is also a known symptom of a range of auditory system disorders that include simple cerumen impaction of the external auditory canal, middle ear diseases such as otosclerosis or Eustachian tube dysfunction, cochlear abnormalities such as Ménière's disease, and auditory nerve pathology.  Non-auditory system disorders that can cause tinnitus include vascular anomalies, myoclonus, hypertension, head and neck tumors, head or neck injuries, and TMJ disorder.  Additionally, numerous medications list tinnitus as a side effect.  

The October 2015 VA examiner stated that the currently accepted standard of objective evidence (i.e. service audiometric results) for noise-related tinnitus service connection shows that military noise exposure is not the likely etiology of Veteran's current complaint of tinnitus.  In so doing, she observed that the in-service examinations showed normal hearing bilaterally at entrance and exit.  No significant permanent threshold shifts were noted when comparing Veteran's service examinations.  The testing completed April 2015 also showed that the Veteran has normal hearing. Therefore, the examiner concluded that there is no objective evidence for military-related noise injury in this case, including tinnitus.  She specifically noted that the records are silent for any complaints, diagnosis, or treatment of tinnitus in service and that the Veteran denied complaints of ear trouble several times throughout her military career, including at separation in 2003.  Her first documented complaint of tinnitus was in January 2011, which was nine years after her separation from service.  Moreover, the Veteran could not specify a cause or onset of her tinnitus, but reported her tinnitus began a "couple years" ago.

In addition, the October 2015 VA examiner cited to the Institute of Medicine (2006) noting that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was
"unlikely."   Therefore, if delayed onset noise-induced hearing loss is unlikely, then it follows that a delayed onset of tinnitus is also unlikely because tinnitus is typically a symptom of noise-induced hearing loss.  Based on the objective evidence (i.e. service audiometric results) and the Veteran's reported date of tinnitus onset, the examiner stated that there is no evidence on which to conclude that the Veteran's current complaint of tinnitus was caused by or a result of her military service, including noise exposure.

There is no medical evidence showing otherwise.

The Board has considered the statements of the Veteran and her representative regarding the etiology of her current tinnitus.  However, the Board finds that the October 2015 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and are supported by a complete rationale based on such knowledge.  She also reviewed the claims file and considered the Veteran's reported history and lay statements.

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet App. 49, 53-56 (1990).  Therefore, the Board concludes that service connection for tinnitus is not warranted.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


